This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2012).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A13-1716

                                    State of Minnesota,
                                        Respondent,

                                             vs.

                                    Evalyn Lia Bheaanu,
                                         Appellant.

                                    Filed July 14, 2014
                                         Affirmed
                                    Bjorkman, Judge


                              Hennepin County District Court
                                 File No. 27-CR-12-7217

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Kelly O’Neill Moller, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Stephanie A. Karri, Plymouth, Minnesota (for appellant)

         Considered and decided by Ross, Presiding Judge; Bjorkman, Judge; and Kirk,

Judge.

                          UNPUBLISHED OPINION

BJORKMAN, Judge

         Appellant challenges her conviction of conspiracy to commit first-degree sale of a

controlled substance, arguing that her guilty plea is not accurate. We affirm.
                                          FACTS

       After an FBI investigation into a large methamphetamine-distribution operation in

the Twin Cities, respondent State of Minnesota charged 13 individuals with various

controlled-substance crimes.       In a 30-page complaint that detailed the FBI’s

investigation, appellant Evalyn Lia Bheaanu was charged with conspiracy to commit

first-degree sale of a controlled substance.

       Bheaanu agreed to enter a “straight [guilty] plea” to the charged offense, with the

option to move for a sentencing departure. In support of her plea, Bheaanu admitted that

in January and February 2012 she purchased methamphetamine from co-defendant Koua

“Jimmy” Yang, who had “admitted . . . that he was very involved in the sale of

methamphetamine in the Twin Cities area.” Accord State v. Ayala-Leyva, ___ N.W.2d

___, ___, 2014 WL 2013325, at *3 (Minn. App. May 19, 2014) (discussing Yang’s

testimony about the methamphetamine operation at another co-defendant’s trial), pet. for

review filed (Minn. June 18, 2014). Bheaanu stated that she did not sell or intend to sell

the methamphetamine she purchased but acknowledged that Yang and her other co-

defendants would testify that she sold or purchased with intent to sell at least four “balls”

of methamphetamine and that police had recordings of telephone conversations between

her and Yang consistent with that anticipated testimony. Bheaanu also acknowledged

there was a substantial likelihood a jury would find her guilty based on the available

evidence. Characterizing Bheaanu’s testimony as part Alford plea and part straight guilty

plea, the district court considered it along with the complaint and the recorded telephone

conversations and found that there was an “extreme likelihood that the jury would find


                                               2
guilt under the circumstances regarding the conspiracy to actually sell.” The district

court accepted Bheaanu’s plea.

      Bheaanu moved for downward dispositional and durational sentencing departures.

The district court denied the motion and imposed a presumptive sentence of 146 months’

imprisonment. This appeal follows.

                                     DECISION

      A defendant does not have an absolute right to withdraw a guilty plea. State v.

Farnsworth, 738 N.W.2d 364, 371 (Minn. 2007). After sentencing, a defendant may

withdraw a guilty plea only if “withdrawal is necessary to correct a manifest injustice.”

Minn. R. Crim. P. 15.05, subd. 1. Manifest injustice exists when a guilty plea is invalid.

State v. Theis, 742 N.W.2d 643, 646 (Minn. 2007). A valid guilty plea must be accurate,

voluntary, and intelligent. State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010). The

validity of a guilty plea is a question of law, which we review de novo. Lussier v. State,

821 N.W.2d 581, 588 (Minn. 2012). The defendant bears the burden of establishing that

the plea was invalid. Raleigh, 778 N.W.2d at 94.

      Accuracy

      Bheaanu principally challenges the accuracy of her guilty plea, arguing that it is

not supported by a sufficient factual basis. The accuracy requirement is satisfied if the

record as a whole contains sufficient facts to support a conclusion that defendant’s

conduct falls within the charge to which she desires to plead guilty. State v. Iverson, 664
N.W.2d 346, 349 (Minn. 2003); see also Lussier, 821 N.W.2d at 589 (“[T]he plea




                                            3
petition and colloquy may be supplemented by other evidence to establish the factual

basis for a plea.”).

       Bheaanu contends the factual basis for her plea is inadequate because she did not

admit that she “unlawfully sold 10 grams or more of methamphetamine” during a 90-day

period. We disagree. First, Bheaanu’s argument is premised on a misstatement of the

applicable law. The conduct Bheaanu describes is first-degree sale of methamphetamine.

But she pleaded guilty to conspiracy to commit first-degree sale of methamphetamine.

Conspiracy entails an agreement between two or more people to commit a crime and an

overt act in furtherance of the conspiracy. See State v. Kuhnau, 622 N.W.2d 552, 556

(Minn. 2001) (discussing essential elements of controlled-substance conspiracy crime).

“The elements of the underlying crime need not be proven to establish conspiracy since

the crime itself need not be proven to prove conspiracy.” State v. Tracy, 667 N.W.2d
141, 146 (Minn. App. 2003). Bheaanu’s failure to admit an element of the completed

offense does not invalidate her plea of guilty to conspiring to commit that offense.

       Second, the record contains sufficient facts establishing the quantity of

methamphetamine that Bheaanu conspired to sell. Bheaanu testified that she told Yang

(in a recorded telephone conversation) that she sold methamphetamine to a man, received

$500 from him in return, and that the man still owed her another $900. She also testified

that Yang gave her “four balls” of methamphetamine. When asked if “four balls is 14

grams,” Bheaanu replied, “I don’t know, it looks like whole bunch of stuff. I don’t weigh

them.” But she agreed that “[i]f experts would say that a ball is 3.5 grams, then four of

those would be 14 grams.” And the complaint provides additional factual support. The


                                             4
complainant FBI special agent indicated that, based on his training and 21 years’

experience, “‘4 balls’ refers to four ‘eightballs,’ or one half-ounce of methamphetamine.”

Bheaanu judicially admitted this and similar statements in the complaint by pleading

guilty. See State v. Trott, 338 N.W.2d 248, 252 (Minn. 1983) (relying on the complaint

in examining the plea because the defendant, by pleading guilty, “in effect judicially

admitted the allegations contained in the complaint”).

       Viewed as a whole, the record contains sufficient evidence to establish that

Bheaanu agreed to receive at least ten ounces of methamphetamine from Yang and sell it

to others, and that she committed overt acts in furtherance of that agreement.

Accordingly, we conclude Bheaanu’s plea is accurate.

       Voluntariness

       In a pro se supplemental brief, Bheaanu also challenges the voluntariness of her

guilty plea. “The voluntariness requirement insures that a guilty plea is not entered

because of any improper pressures or inducements.” State v. Brown, 606 N.W.2d 670,

674 (Minn. 2000) (quotation omitted). To analyze the voluntariness requirement, we

examine “what the parties reasonably understood to be the terms of the plea agreement.”

Raleigh, 778 N.W.2d at 96. In doing so, we consider the defendant’s indications of

voluntariness on the record. See id. (rejecting claims of “extreme stress,” irrational

thinking, and fear of federal prosecution when defendant’s statements indicated

voluntariness).

       Bheaanu contends that she was pressured to plead guilty, taken advantage of

because of her mental illness and drug addiction, and misled by promises of a


                                            5
probationary sentence. The record indicates otherwise. Bheaanu expressly stated that

she was voluntarily entering a guilty plea. She discussed her history of mental-health

issues but indicated that she was not currently receiving treatment or medication and was

competent to proceed. And the sentencing issue was thoroughly addressed. Bheaanu

indicated her understanding that the presumptive sentence was 146 months, and that the

term would be spent in prison, rather than on probation. Bheaanu agreed that she was

seeking a sentencing departure but acknowledged that she had not been promised any

particular outcome. On this record, we conclude that Bheaanu voluntarily pleaded guilty.

      Affirmed.




                                           6